UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4000


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CURTIS DEVON HARRIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:08-cr-00156-D-1)


Submitted:   March 29, 2010                 Decided:   April 13, 2010


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Anne M. Hayes, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Curtis Devon Harris appeals his conviction and ninety-

month sentence imposed after his guilty plea to possession of a

firearm and ammunition by a convicted felon.                   On appeal, counsel

filed a brief in accordance with Anders v. California, 386 U.S.
738     (1967),     stating   that,    in     his      opinion,     there    are     no

meritorious       issues   for   review,      but     questioning     the    district

court’s application of a sentencing enhancement.                        Harris has

filed     a   pro    se    supplemental       brief     also    challenging        this

sentencing enhancement.          The Government has moved to dismiss the

appeal in part, asserting that the appellate waiver in Harris’s

plea agreement bars the sentencing challenge.                       We now dismiss

the appeal in part and affirm in part.

              A   defendant   may   waive     the     right    to   appeal   if    that

waiver is knowing and intelligent.              United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                  Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during the plea colloquy performed in accordance

with Federal Rule of Criminal Procedure 11, the waiver is both

valid and enforceable.           United States v. Johnson, 410 F.3d 137,

151 (4th Cir. 2005); United States v. Wessells, 936 F.2d 165,

167-68 (4th Cir. 1991).             The question of whether a defendant

validly waived his right to appeal is a question of law that we



                                          2
review de novo.          United States v. Blick, 408 F.3d 162, 168 (4th

Cir. 2005).

            Our review of the record leads us to conclude that

Harris knowingly and voluntarily waived the right to appeal any

sentence that was not above the advisory Guidelines range and

any    issues     relating      to     the      establishment        of     the     Guidelines

range.      The       sentencing       issue     Harris      raises       on   appeal    falls

within    the     scope    of     this       waiver.         We    therefore        grant     the

Government’s motion to dismiss this portion of the appeal.

            Although the waiver provision in the plea agreement

precludes       our    review     of      the    sentence,        the    waiver      does     not

preclude our review of any errors in Harris’s conviction that

may be revealed pursuant to the review required by Anders.                                    In

accordance with Anders, we have reviewed the entire record and

have   found      no    meritorious        issues      for    appeal.          We    therefore

affirm Harris’s conviction.

            This       court    requires        that   counsel          inform      Harris,    in

writing,    of    the     right      to   petition      the       Supreme      Court    of    the

United States for further review.                       If Harris requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                            Counsel’s motion must

state that a copy thereof was served on Harris.                                   We dispense

with oral argument because the facts and legal contentions are

                                                3
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.


                                                     AFFIRMED IN PART;
                                                     DISMISSED IN PART




                                    4